DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made to the amendment received 2/26/2021.
Claims 1-4, 10 and 19 have been amended. Claim 14 have been cancelled. Claims 1-13 and 14-19 are pending and addressed below. 
Drawings
The drawings were received on 2/26/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-3, 5-6, and 19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by MacWinnie (U.S. Patent No. 5441534).
Regarding claim 1,
A conformal thermal device, comprising: an outer skin that defines a body of the conformal thermal device, (Col. 1, line 66-Col. 2, line 4; thermal pack read as outer skin)
the outer skin being flexible and configured to conform to a body part of a user, (Col. 1, line 66-Col. 2, line 4)
the body having a helical shape; (Col. 3, lines 30-34)
an inner chamber defined by and enclosed within the outer skin; (Col. 2, lines 1-4; cavity read as inner chamber)
and a thermal material that is configured to provide cooling or heating to the body part, the thermal material being contained within the inner chamber. (Col. 1, line 66-Col. 2, line 4; Col. 2, lines 9-19)
Regarding claim 2, MacWinnie teaches:
The conformal thermal device of claim 1, (described above)
wherein the helical shaped body includes a first free end and a second free end that is centrally positioned relative to the helical shaped body when the helical shaped body is in a coiled configuration (see annotated Fig. 2 below)

    PNG
    media_image1.png
    236
    348
    media_image1.png
    Greyscale

Regarding claim 3,
The conformal thermal device of claim 2, (described above)
wherein the second free end of the helical shaped body further includes a circular shape configured for placement on a joint of the user (see annotated Fig. 2 above; second free end is circular; configured to limitation read as functional language and given limited patentable weight)
Regarding claim 5, MacWinnie teaches:
The conformal thermal device of claim 1, (described above)
wherein the body includes one or more heat seals that define at least two sub chambers that are in fluid communication with each other and allow the thermal material to flow therebetween. (Col. 2, lines 42-50; indentations in the spiral read as heat seal; read as broadly as claimed, anything can be read as a subchamber, thus the outer most part of spiral is read as the first sub chamber and the inner most part of the spiral is read as second sub chamber, wherein fluid flows between the two)

    PNG
    media_image2.png
    236
    419
    media_image2.png
    Greyscale

Regarding claim 6, MacWinnie teaches:
The conformal thermal device of claim 1, (described above)
further comprising one or more of an elastic support and a compressible support positioned within the body and configured to expand and/or compress in response to movement of the body part. (Col. 2, lines 21-27; read as broadly as claimed, anything that touches the body can be read as a compressible support, including the indentations of MacWinnie, when the body of the device is placed to the desired body part)
Regarding claim 19, MacWinnie teaches:
A method comprising: conforming an outer skin of a conformal thermal device against a body part of a user, (Col. 1, line 66-Col. 2, line 4; thermal pack read as outer skin)
the outer skin defining a body of the conformal thermal device, (Col. 1, line 66-Col. 2, line 4)
the body having a helical shape, (Col. 3, lines 30-34)
the 7Application No.: 15/747,011Docket No.: 051016-501N01US conformal thermal device including a thermal material that is configured to provide heating or cooling to the body part; (Col. 1, line 66-Col. 2, line 4; Col. 2, lines 9-19)
and providing heating or cooling to the body part. (Col. 1, line 66-Col. 2, line 1)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacWinnie in view of Hubbard (U.S. Patent No. 4688572).
Regarding claim 4, MacWinnie teaches:
The conformal thermal device of claim 1, (described above)
MacWinnie does not explicitly disclose an adjustable coupling mechanism. 
In related thermal treatment art, Hubbard teaches:
further comprising an adjustable coupling mechanism that extends from the outer skin and is configured to releasably couple the body of the conformal thermal device to the body part such that the body part is able to perform unimpeded movements. (Col. 4, lines 18-51; Fig. 1, straps 16 and 18)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified MacWinnie based on the teachings of Hubbard to incorporate an adjustable coupling mechanism in order to appropriately adjust the device to maintain firm contact with the body (Hubbard, Col. 4, line 36-44).
Regarding claim 16, MacWinnie teaches:
The conformal thermal device of claim 1, (described above)
further comprising a cover that is configured to extend around a part of the body (Col. 4, lines 6-9; sheath read as cover)

a moisture-wicking material that collects moisture on and adjacent to the body. (Col. 5, line 63-Col. 6, line 6)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified MacWinnie based on the teachings of Hubbard to incorporate a moisture wicking material in order to promote quick evaporation and prevent moisture from being trapped within the pack (Hubbard, Col. 6, lines 1-6). 

Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacWinnie in view of Selevan (U.S. PGPub. 20090209896).
Regarding claim 7, MacWinnie teaches:
The conformal thermal device of claim 1, (described above)
MacWinnie does not explicitly disclose a temperature indicator. 
In related time and temperature dependent art, Selevan teaches: 
further comprising a first indicator that is configured to indicate when at least one of the thermal material, an outer surface of the outer skin, and a top surface of the user is at a temperature within a defined temperature range. (Para. 0009, 0050; flashing rates read as indicator)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified MacWinnie based on the teachings of Selevan to incorporate a temperature indicator in order to alert appropriate personal during temperature-dependent protocols and avoid medical errors (Selevan, Para. 0005). 
Regarding claim 8, the MacWinnie/Selevan combination teaches:
The conformal thermal device of claim 7, (described above)
wherein the first indicator is configured to change color to inform the user that the temperature is within the desired temperature range. (Selevan, Para. 0009, 0050)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified MacWinnie based on the teachings of Selevan to incorporate a temperature indicator in order to alert appropriate personal during temperature-dependent protocols and avoid medical errors (Selevan, Para. 0005, 0067). 
Regarding claim 9, the MacWinnie/Selevan combination teaches:
The conformal thermal device of claim 7, (described above)
wherein the defined temperature range includes temperatures of approximately 0 degrees Celsius to approximately 10 degrees Celsius or approximately 18 degrees Celsius to approximately 38 degrees Celsius. (Selevan, Para. 0045; 102 degrees Fahrenheit is approximately 38 degrees Celsius)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to preselect the temperature range at the time of activation, as indicated in Selevan, Para. 0006, 0007, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 10, the MacWinnie/Selevan combination teaches:
The conformal thermal device of claim 7, (described above)
further comprising a second indicator that is configured to inform the user when the outer skin has been conformed to the body part for a duration that is within a defined time range. (Selevan, Para. 0050)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified MacWinnie based on the teachings of Selevan to incorporate a time indicator in order to alert appropriate personal during time-dependent protocols and avoid medical errors (Selevan, Para. 0005, 0067). 
Regarding claim 11, the MacWinnie/Selevan combination teaches:
The conformal thermal device of claim 10, (described above)
wherein the second indicator is configured to change color to inform the user that the duration is within the defined time range. (Selevan, Para. 0050)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified MacWinnie based on the teachings of Selevan to incorporate a time indicator in order to alert appropriate personal during time-dependent protocols and avoid medical errors (Selevan, Para. 0005, 0067). 
Regarding claim 12, the MacWinnie/Selevan combination teaches:
The conformal thermal device of claim 10, (described above)
wherein the defined time range includes approximately 18 minutes to approximately 25 minutes. (Selevan, Para. 0007)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to preselect the treatment duration range at the time of activation, as indicated in Selevan, Para. 0006, 0007, since it has been held that where the . 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacWinnie in view of Yockel (U.S. PGPub. 20120071955).
Regarding claim 13, MacWinnie teaches:
The conformal thermal device of claim 1, (described above)
MacWinnie does not explicitly disclose adjustable weights to provide adjustable compression.
In related thermal pack art, Yockel teaches:
further comprising an adjustable weight that is at least one of coupled to and integrated with the outer skin, (Para. 0037)
wherein the adjustable weight is configured to provide adjustable compression between the outer skin and the body part (Para. 0033)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified MacWinnie based on the teachings of Yockel to incorporate an adjustable weight to provide adjustable compression in order to appropriately secure the device to the user (Yockel, Para. 0033). 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacWinnie in view of Biser (U.S. PGPub. 201401452667).
Regarding claim 15, MacWinnie teaches:
The conformal thermal device of claim 1, (described above)

In related thermal treatment art, Biser teaches:
further comprising a cover that is configured to extend around a part of the body and includes an insulation material that limits the release of heat away from the body part. (Para. 0120)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified MacWinnie based on the teachings of Biser to incorporate an insulation material in order to reduce the amount of convective heat exchange with the surrounding air (Biser, Para. 0120).

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacWinnie in view of Jones (U.S. Patent No. 6945988).
Regarding claim 17, MacWinnie teaches:
The conformal thermal device of claim 1, (described above)
MacWinnie does not explicitly disclose a modular extension with thermal material. 
In related cooling treatment art, Jones teaches:
further comprising at least one modular extension that includes thermal material and is configured to provide cooling or heating, (Col. 3, lines 13-14; Fig. 2, removable pocket 17; ice pack 33)
each of the modular extensions being configured to releasably couple to the body of the conformal thermal device. (Col. 4, lines 23-33; Fig. 2, strip 35, 37)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified MacWinnie based on the teachings of Jones to incorporate 
Regarding claim 18, the MacWinnie/Jones combination teaches:
The conformal thermal device of claim 17, (described above)
further comprising at least one connector along the outer skin, each of the connectors being configured to releasably couple one or more of the least one modular extension. (Jones, Col. 4, lines 23-33; Fig. 2, Velcro strip 35, 37)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified MacWinnie based on the teachings of Jones to incorporate a releasable modular extension with thermal material in order to selectively cool additional muscles (Jones, Col. 1, 47-49).
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 2/26/2021, with respect to the drawings have been fully considered and are persuasive.  The objection of 11/27/2020 has been withdrawn. 
Applicant’s arguments, see page 10, filed 2/26/2021, with respect to the specification have been fully considered and are persuasive.  The objection of 11/27/2020 has been withdrawn. 
Applicant’s arguments, see page 10, filed 2/26/2021, with respect to the claims have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(b) of 11/27/2020 has been withdrawn. 
Applicant’s arguments, see page 10, filed 2/26/2021, with respect to claim 4 have been fully considered and are persuasive.  The objection of 11/27/2020 has been withdrawn. 
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection. Specifically, applicant’s argument of the limitations that art not anticipated by MacWhinnie (U.S. Patent No. 5304215) and Hubbard (U.S. Patent No. 4688572) are moot in view of the new rejections under MacWinnie (U.S. Patent No. 5441534).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794